Citation Nr: 1448919	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-44 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left hand disability.

2.  Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served in the Army National Guard of South Carolina from February 1975 to February 1986, with a confirmed period of active duty from February 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2012, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in his claim.  A transcript of the proceeding has been included in the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from liver disease and a left hand disability as a result of his military service.  The Veteran's service includes a lengthy period with the Army National Guard of South Carolina.  Service connection may be warranted based on either the Veteran's active duty or Army National Guard service.  

On remand, the AOJ must follow all procedures required for determining whether the Veteran had any periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits, and what the dates of such periods were.

The Board notes that the October 2009 notice letter sent to the Veteran, and the subsequent adjudications of these matters, do not state the legal criteria for establishing service connection when there is service other than active duty.  On remand, the Veteran should be provided with notice of the criteria for service connection where there is ACDUTRA, INACDUTRA, or other National Guard service not classified by the service department as active duty (AD).  

Additionally, the Veteran has not been provided with VA examination with regard to the issues on appeal.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the claim for entitlement to service connection for a left hand disability, the Board finds that an examination is required.  At the August 2012 Board hearing, the Veteran described subjective symptoms of pain and numbness in his left hand.  Service treatment records also document a March 1982 cut to the Veteran's left hand, requiring sutures.  A Retirement Credits Record indicates that this injury fell within a period of active duty, active duty for training, or full time training duty.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any left hand disability.  38 C.F.R. § 3.159(c)(4).

Regarding the claim for entitlement to service connection for liver disease, the Board finds that the evidence, at this juncture, does not necessitate the provision of a VA examination.  However, as the Veteran has not yet been provided notice regarding the basis for service connection based on a period of ACDUTRA or INACDUTRA, additional evidence may yet be provided which meets the McLendon threshold.

Accordingly, the case is REMANDED for the following action:
1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the National Guard which could qualify him for basic eligibility for Veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service. 

2.  Request verification of the dates of the appellant's service in the Army National Guard of South Carolina, to include verification of any periods of ACDUTRA and INACDUTRA which could qualify the appellant for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

3.  After completing the above, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current left hand disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should be provided with all of the dates of Active duty for training (ACDUTRA) and inactive duty for training (INACUTRA) that can be determined as a result of the aforementioned development.

The examiner should then address the following:

a.  Provide a diagnosis for any left hand disability present at any time during the appeal period (September 2009 to present).

b.  For any left hand disability diagnosed, provide an opinion on the following:

i.  Whether the disability at least as likely as not (50 percent probability or greater) arose during active service or is otherwise related to any incident of active service.  The Veteran has a confirmed period of active duty from February 1975 to August 1975.

ii.  Whether the disability at least as likely as not (50 percent probability or greater) arose during a period of ACDUTRA or is related to any injury sustained during a period of ACDUTRA.

iii.  Whether the disability at least as likely as not (50 percent probability or greater) is related to any injury sustained during a period of INACDUTRA. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  The Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above, conduct any additional development deemed necessary, to potentially include VA examination regarding the Veteran's claimed liver disease.  Thereafter, readjudicate the claims for service connection for a left hand disability and liver disease in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



